Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 1 of 11

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

Case No. 19-cv-24512
LILIANA MUNOZ,

Plaintiff,
v.
DOLLAR TREE STORES, INC.,

Defendant.
/

CONFIDENTIALITY ORDER

THIS ACTION having come before the Court on the Defendant’s Unopposed Motion for
Entry of Confidentiality Order, and the Court having reviewed the Motion and being fully advised
in the premises, it is hereby ORDERED and ADJUDGED as follows:

lL. Definition of Confidential Information

"Confidential Information" is information (regardless of form) produced or furnished by a
party or non-party in response to any party's discovery request or inquiry, formal or informal,
which the designating party reasonably believes in good faith to constitute or contain information
that is of the type referred to in Federal Rule of Civil Procedure 26(c)(1)(G), which, for the purpose
of this Order, may include, without limitation, information related to research, development,
projections, analyses or studies, market development, marketing, sales, promotion, profits or
losses, costs, revenues, other financial or marketing information, pricing, purchasing, contracting,
customers or patients, employee labor relations, or other confidential or proprietary information.

2. Designation of Confidential Information

 

Confidential Information, as the term is defined herein, and information derived therefrom,

may be designated as such by a party in writing, or orally if recorded as part of a deposition or
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 2 of 11

court proceeding. Information designated as Confidential Information may include information
disclosed during interviews, depositions, court proceedings, settlement discussions, or in a
document, answer to an interrogatory, admission, production of tangible evidence, testimony, or
other discovery response or objection to discovery. Information that a producing party has made
generally available to the public, whether or not such publication was made in connection with
this Jawsuit, shall not be designated as Confidential Information. A party may designate as
"Attorneys' Eyes Only" any Confidential Information that consists of highly proprietary business
information, which should not be disclosed to any party's operational and business personnel,
including, without limitation, business strategy information, pricing information, and trade secrets.
Defendants may also designate as "Outside Counsel Only" any Confidential Information that as
the designating party they reasonably and in good faith believe is of such a commercially or
competitively sensitive nature that disclosure to persons other than those listed in Paragraph 6 as
being appropriate recipients of same could reasonably be expected to result in injury.

3, Identification of Documents Containing Confidential Information

A producing party shall, at the time of production of a document, designate to the other
parties which documents are considered Confidential Information by including on the document
(or otherwise marking the document in a way that brings to the attention of a reasonable examiner,
upon inspection of the document itself, the request for confidential treatment) the legend
"CONFIDENTIAL," "CONFIDENTIAL ATTORNEYS' EYES ONLY," or
"CONFIDENTIAL- OUTSIDE COUNSEL ONLY."

Interrogatory answers, responses to requests for admission or production, deposition
transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote, summarize, or contain

Confidential Information may also be stamped accordingly.
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 3 of 11

4. Limit on Copying

Confidential Information may be copied and summaries, digests, or abstracts may be made,
but all such copies, summaries, digests, and abstracts shall be regarded as Confidential Information
and subject to the provisions of this Order.

5. Protection of Confidentiality

Confidential Information and any notes, summaries, digests, memoranda, exhibits, or other
documents that include or describe Confidential Information shall be retained by counsel of record
and shall not be disclosed to any person except as provided herein. Persons to whom access to
Confidential Information is given pursuant to this Order shall keep, and shall employ reasonable
precautions to keep, Confidential Information secure in accordance with the purposes and intent
of this Order. Absent agreement of the producing party or Order of the Court, Confidential
Information shall not be used for any purpose other than litigating this action.

6. Access to Confidential Information

Counsel for all parties are to be governed by the following restrictions in the use and
disclosure of the Confidential Information produced and information derived therefrom.

Except on further application to the Court, Confidential Information may not be disclosed
except for the purpose of litigating this action. For that purpose only, counsel for the parties may
disclose such information to: (a) the Court and its support staff; (b) court or deposition reporters;
(c) counsel of record in this litigation; (d) shareholders, partners, associates, secretaries, paralegal
assistants, and employees of counsel of record, but only to the extent reasonably necessary to
render professional services in this litigation; (e) named parties and their corporate affiliates,

officers, directors, employers, employees, or agents, but only to the extent reasonably necessary
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 4 of 11

to render professional services in this litigation; (f) persons with prior knowledge of the
Confidential Information; and (g) jurors.

Confidential Information designated as "Attorneys' Eyes Only" may only be disclosed to:
(a) the Court and its support staff; (b) court or deposition reporters; (c) counsel of record in this
litigation; (d) shareholders, partners, associates, secretaries, paralegal assistants, and employees of
counsel of record, but only to the extent reasonably necessary to render professional services in
this litigation; (e) persons with prior knowledge of the Confidential Information; (f) the inhouse
attorney (or attorneys) with responsibility for managing this litigation for each Defendant, as well
as any in-house attorney in that person's (or persons’) supervisory chain (including each
Defendant's general counsel), and assigned paralegal(s) or administrative staff.

Confidential Information designated as "Outside Counsel Only" may only be disclosed to:
(a) the Court and its support staff; (b) court or deposition reporters; (c) counsel of record in this
litigation; (d) shareholders, partners, associates, secretaries, paralegal assistants, and employees of
counsel of record, but only to the extent reasonably necessary to render professional services in
this litigation; and (e) persons with prior knowledge of the Confidential Information.

In addition, for the purpose of litigating this action, Confidential Information, whether
designated "Confidential," "Confidential - Attorneys’ Eyes Only," or "Confidential - Outside
Counsel Only,” may be disclosed to (a) outside consulting or testifying experts or other consultants
retained for the purpose of assisting counsel and/or the parties in the litigation; (b) employees of
third-party contractors providing litigation support services; and (c) non-party witnesses, only to
the extent counsel believes in good faith that the witness has prior knowledge of the Confidential
Information; provided, however, that in all such cases the individual to whom disclosure is to be

made has signed a confidentiality agreement, substantially in the form of Exhibit A hereto,
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 5 of 11

containing the recital that the signatory has read and understands this Order and agrees to be bound
by its terms, which agreement shall be retained by counsel of record for the party making the
disclosure.

Nothing in this provision shall limit any party's ability to seek additional protection for any
particular Confidential Information pursuant to Section 10 of this Order ("Right to Seek Additional
Protection").

7. Depositions

Nothing contained in this Order shall prevent the use of Confidential Information, as
defined herein, at depositions, with appropriate safeguards. In particular, unless otherwise agreed
by the parties, a deponent who is not a party or a present officer, director, employee, or
representative of a party shall not be examined about Confidential Information and shall not have
Confidential Information revealed to him or her unless he or she has been furnished with a copy
of this Order and has read and signed a confidentiality agreement in the form of Exhibit A. Persons
in attendance at depositions, other than those listed in Paragraph 6, may be limited at the request
of a party during the disclosure of Confidential Information.

A party may designate on the record information disclosed during a deposition as
Confidential Information. Regardless of whether such information was designated as Confidential
Information at the time of the deposition, each party shall have thirty (30) calendar days after the
deposition transcript has been made available to designate as Confidential Information those
portions of the deposition testimony or exhibits that they deem to contain or reveal Confidential
Information.

Until expiration of the thirty (30)-day period, the entire deposition transcript shall be

treated as Confidential Information under this Order, unless otherwise agreed by the parties. If no
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 6 of 11

party timely affirmatively designates information disclosed during a deposition as Confidential
Information, then upon expiration of the thirty (30)-day period, none of the deposition or its
exhibits (except those previously designated as Confidential Information) will be treated as
designated.

If all or part of the transcript of deposition testimony or exhibits are treated as Confidential
Information (whether by automatic operation of this Order or by a party so designating), but are
used in other depositions, such Confidential Information and all portions of the transcripts of such
other depositions and exhibits thereto that refer to such Confidential Information shall be treated
as designated, and if filed with the Court, shall be filed in accordance with Paragraph 8 below.

8. Procedure for Filing Confidential Information to be Filed with Court Under Seal

All portions of any pleadings, motions, briefs, memoranda, or other documents filed with
the Court purporting to reproduce, summarize, or paraphrase Confidential Information shall be
redacted, filed under seal, or submitted to the Court in such other manner as the parties may agree
in writing or the Court may order. A copy of the pleading, motion, brief, memorandum, or other
document, as the case may be, shall be filed in the public record with the confidential material
redacted.

9. Dispute as to Confidentiality

A party may contest the designation of any information as Confidential Information. A
failure to challenge the designation shall not constitute agreement that the designation is valid and
shall not prejudice any party. However, a party must challenge the other party's designation of a
document as containing Confidential Information no later than sixty (60) days before the pretrial
conference or thirty (30) days after receipt of the designation of the document as confidential

(whichever is later), or be deemed to have waived its right to challenge that designation.
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 7 of 11

To contest confidentiality designation, any party shall first object, in writing, to another
party's designation of information as Confidential Information. The parties must meet and confer
in good faith to try and resolve the contesting party's objection. If, and only if, the parties are
unable to resolve the dispute within thirty (30) calendar days of receipt of that writing and
following a telephonic meet and confer, then the party alleging that the specified information is
not Confidential Information shall, within ten (10) calendar days thereafter, seek an appropriate
order from the Court. The party alleging that the specified information is Confidential Information
shall have the burden of proving by a preponderance of the evidence that the material is properly
classified for the protection sought. The information shall be treated as so designated by all parties
until the motion is decided by the Court.

10. Right to Seek Additional Protection

Any party may seek additional protection from the disclosure and use of any documents or
information for which it believes this Order does not provide adequate protection, or with respect
to documents and information that it believes are not subject to disclosure pursuant to applicable
statutes, rules, regulations, or other applicable law.

11. Amendment

This Order may be amended by the written agreement of counsel for the parties in the form
of a stipulation subject to approval by the Court. Nothing in this Order shall prevent any party
from seeking modification of this Order by the Court or from compelling or objecting to discovery

that it believes to be otherwise improper for any reason cognizable under the Federal Rules of Civil

Procedure or Evidence.

12. Oral Argument. Trial. and Post-Trial
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 8 of 11

This Order does not apply to oral arguments before the Court, nor does it apply to a trial
by the triers of fact in this case, although any party may seek a protective order with respect thereto.
This Order shall apply post-trial to any designated information not in the public record.

13. Disposition on Termination of Action

All provisions of this Order restricting the use of Confidential Information shall continue
to be binding on the Parties and all persons who have received information under this Order, after
the conclusion of this action. Within sixty (60) days of the entry of any Judgment or Order
terminating this action against one or more parties, including any appeals, and unless the parties
agree otherwise, each party shall:

a assemble and either tum over to counsel for the terminated producing party or
destroy all documents designated as Confidential Information produced by that
party, all copies thereof, and all materials, documents, summaries, digests, and
abstracts containing Confidential Information and all copies thereof, provided,
however, that counsel of record for each party may retain one set of pleadings,
documents filed with the Court, depositions, and discovery responses, and may
retain any documents and copies thereof that are work product, said materials to

remain subject to this Order; and

b each party's counsel shall certify in writing that the procedures set forth in
Paragraph 13(a) above have been completed.

14. Retained Jurisdiction

The Court retains jurisdiction to make such amendments, modifications, and additions to
this Order as deemed appropriate. The Court further retains jurisdiction to resolve any disputes
concerning the disposition of materials containing Confidential Information at the termination of
this action.

15. No Waiver of Privilege or Work-Product Protection

If information subject to a claim of attorney-client privilege, work-product protection, or

any other privilege or immunity is inadvertently, mistakenly, or otherwise produced, such
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 9 of 11

production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any
claim of privilege, work-product protection, or other privilege or immunity for such information
under the law. If a party has inadvertently, mistakenly, or otherwise produced information subject
to a claim of immunity or privilege, and if the producing party makes a request for the return of
such information, the information, including all copies and any analyses, memoranda or notes
which were internally generated based upon such information, shall be either destroyed and/or
returned immediately to counsel for the producing party within five (5) business days of receipt of
such request.

16. Use of Own Materials

Nothing in this order shall prevent a Designating Party from any use of its own documents
and information.

17. | Non-Parties

Any non-parties who produce information in this Litigation may avail themselves of the
provisions of this Order, and Discovery Material produced by any non-party shall be treated by
the parties in conformance with this Order. A non-party shall designate any Protected Discovery

Material in a manner consistent with the procedures described in this Order.
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 10 of 11

18. Reservation of Rights

This Order shall not enlarge or affect the proper scope of discovery in this action. No Party
waives any right it otherwise would have to object to disclosing or producing any information on
any ground not addressed in this Order, and no Party waives any right to object on any ground to
the admissibility, introduction, or use as evidence of any Confidential Information covered by this

Order.

DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of February, 2020.

ee LP Kiegeo—
ALICIA M. OTAZO-REYES
UNITED STATES MAGISTRATE JUDGE

Copies furnished to:

All counsel of record
Case 1:19-cv-24512-JEM Document 19 Entered on FLSD Docket 02/12/2020 Page 11 of 11

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

Case No. 19-cv-24512
LILIANA MUNOZ,

Plaintiff,

Vv.

DOLLAR TREE STORES, INC.,

 

 

 

Defendant.
/
CONFIDENTTALIFY AGREEMENT
1, , hereby agree to be bound by the
Confidentiality Order dated 2020, entered in the above-

captioned litigation pending in the United States District Court for the Southern District of

Florida, Miami Division.

 

Signature

 

Date
